Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 6/20/2022.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments and Amendments
Applicant's arguments filed on 6/20/2022  have been fully considered but they are not persuasive for the following reasons:
Applicant’s main argument is that claims 1-20 directed toward statutory subject matter.
Examiner respectfully disagrees with the above argument. 
In response to Applicant’s Argument, it is noted that the claims 1-20 are directed toward abstract idea of data. Tlaims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011).
Further, if a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. In this case, for claims 1-20, except for using generic elements such as processor, database, graphical user interface, all other element can be performed by human mind as a mental process and/or performed manually using pencil and paper (The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process. 654 F.3d at 1372-73, 99 USPQ2d at 1695. See also Flook, 437 U.S. at 586, 198 USPQ at 196 (claimed "computations can be made by pencil and paper calculations"); University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367, 129 USPQ2d 1409, 1411-12 (Fed. Cir. 2019) (relying on specification’s description of the claimed analysis and manipulation of data as being performed mentally "‘using pen and paper methodologies, such as flowsheets and patient charts’"); Symantec, 838 F.3d at 1318, 120 USPQ2d at 1360 (although claimed as computer-implemented, steps of screening messages can be "performed by a human, mentally or with pen and paper").) (MPEP 2106.04(a)(2).)
For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1)The claim(s) 1, 12 and 20 recite(s) a method, system and non-transitory computer-readable storage medium, respectively, and are directed toward statutory subject matter. 
(Step 2A1-Judicial Exception?)The limitation of “a computer processor; and a computer readable storage medium storing program instructions, wherein the program instructions are configured for execution by the computer processor in order to cause the database to: obtain an operation, a start time, and an end time provided by a user device via a network; determine that a timestamp value from a portion of first time-series data does not align with a timestamp value from a portion of second time-series data; estimate a missing data value using the portion of the second time-series data; execute, by the database, the operation using the portion of the first time-series data and the missing data value to generate an output; and transmit the output to the user device”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/manual process but for the recitation of generic computer components. That is, other than reciting “a computer processor…by a database,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer processor…by a database” language, “determining” in the context of this claim encompasses the user mental/manually perform the process. An example of the determining process is a person A to ask person B to give a best guess answer if the person B doesn’t know the answer to the person A question. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or manually performed, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A2-Practical Application?)This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a database to perform “estimating…output…”. The processor in performing the steps is recited at a high-level of generality (i.e., as a generic processor and a database for performing a generic computer function of the steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
(Step 2B-Inventive Concept?)The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to displaying certain results of data using a generic computer component. Mere instructions to estimate and return data to a request using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
As to claim 2, the claim further recites “the database of Claim 1, wherein the program instructions are further configured for execution by the computer processor in order to cause the database to retrieve data values from the first time-series data that are associated with timestamp values that fall within the start time and the end time and data values from the second time-series data that are associated with timestamp values that fall within the start time and the end time”. The additional limitation further detailing with retrieving data for a particular time period, and add insignificant extra-solution activity. Refining the abstract idea and/or add insignificant extra-solution activity does not make an abstract idea beyond the abstract idea itself. The claim recites mental process and/or manual process including "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Thus, the claim does not mount to significantly more than the abstract idea.
As to claim 3, the claim further recites “the database of Claim 1, wherein a first data value from the portion of the first time-series data comprises a plurality of data values that are each associated with a different timestamp value, and wherein a second data value from the portion of the second time-series data comprises a plurality of data values that are each associated with a different timestamp value.” The additional limitation further detailing with describing the nature of the data itself, and add insignificant extra-solution activity. Further refining the abstract idea and/or add insignificant extra-solution activity does not make an abstract idea beyond the abstract idea itself. The claim recites mental process and/or manual process including "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Thus, the claim does not mount to significantly more than the abstract idea.
As to claim 4, the claim further recites “the database of Claim 1, wherein the program instructions are further configured for execution by the computer processor in order to cause the database to: receive, from a data source, third time-series data and fourth time-series data, wherein the third time-series data and the fourth time-series data correspond with a first sensor and comprise overlapping time values; and compact the third time-series data and the fourth time-series data to generate the second time-series data” The additional limitation further detailing with combining data, or analyzing and collecting data, and add insignificant extra-solution activity. However, refining the abstract idea and/or add insignificant extra-solution activity does not make an abstract idea beyond the abstract idea itself. The claim recites mental process and/or manual process including "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Thus, the claim does not mount to significantly more than the abstract idea.
As to claim 5, the claim further recites “The database of Claim 4, wherein the program instructions are further configured for execution by the computer processor in order to cause the database to: determine, for each overlapping time value, whether a third data value corresponding to the third time-series data or a fourth data value corresponding to the fourth time-series data is stored in a later-modified file; and insert the data value stored in the later-modified file into the second time-series data in association with the respective overlapping time value” The additional limitation further detailing with combining data, or analyzing and collecting data, and add insignificant extra-solution activity. However, refining the abstract idea and/or add insignificant extra-solution activity does not make an abstract idea beyond the abstract idea itself. The claim recites mental process and/or manual process including "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Thus, the claim does not mount to significantly more than the abstract idea.
As to claim 6, the claim further recites “the database of Claim 1, wherein the start time and the end time correspond to a window of data viewed by a user via an interactive user interface.” The additional limitation further detailing with displaying data, and add insignificant extra-solution activity. However, refining the abstract idea and/or add insignificant extra-solution activity does not make an abstract idea beyond the abstract idea itself. The claim recites mental process and/or manual process including "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Thus, the claim does not mount to significantly more than the abstract idea.
As to claim 7, the claim further recites “the database of Claim 1, wherein a period between the start time and the end time identifies a period of time that corresponds with a width of a pixel in an interactive user interface.” The additional limitation further detailing with displaying data on an interface, and add insignificant extra-solution activity. At most, it is merely insignificant post-solution activity that outputs the result of performing the abstract idea, which is insufficient to integrate the abstract idea into a practical application (MPEP 2106.05(g).)
As to claim 8, the claim further recites “the database of Claim 7, wherein the program instructions are further configured for execution by the computer processor in order to cause the database to: determine whether the period is greater than a period of time between each timestamp value in the first time-series data; aggregate data values such that a period of time between an earliest timestamp value corresponding to a data value in the aggregate and a latest timestamp value corresponding to a data value in the aggregate equals the period in response to a determination that the period is greater than the period of time between each timestamp value in the first time-series data; and for the period, identify a first aggregated data value from the portion of the first time- series data and a third data value from the portion of the second time-series data that are both associated with a same timestamp value, and apply the operation to the first aggregated data value and the third data value to generate the value.” The additional limitation further detailing with repeating the abstract idea of combining data, or analyzing and collecting data, and add insignificant extra-solution activity. However, refining the abstract idea and/or add insignificant extra-solution activity does not make an abstract idea beyond the abstract idea itself. The claim recites mental process and/or manual process including "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Thus, the claim does not mount to significantly more than the abstract idea.
As to claim 9, the claim further recites “the database of Claim 1, wherein the operation comprises a first operation associated with the first time-series data and the second time-series data and a second operation associated with a result of the first operation and the first time-series data.” The additional limitation further detailing with describing abstract idea in data collecting and retrieving, and add insignificant extra-solution activity. However, refining the abstract idea and/or add insignificant extra-solution activity does not make an abstract idea beyond the abstract idea itself. The claim recites mental process and/or manual process including "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Thus, the claim does not mount to significantly more than the abstract idea.
As to claim 10, the claim further recites “the database of Claim 1, wherein the operation comprises one of a sum, a difference, a product, a ratio, a moving average, a zScore, or a square root.” The additional limitation further detailing with analyzing collection of data using mathematical formula, and add insignificant extra-solution activity. Refining the abstract idea and/or add insignificant extra-solution activity does not make an abstract idea beyond the abstract idea itself. The claim recites mental process and/or manual process including "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Thus, the claim does not mount to significantly more than the abstract idea.
As to claim 11, the claim further recites “the database of Claim 1, wherein the first time-series data is stored in the database and is immutable.” The additional limitation further detailing with storing data, and add insignificant extra-solution activity. At most, it is merely insignificant activity of storing data while performing the abstract idea, which is insufficient to integrate the abstract idea into a practical application (MPEP 2106.05(g).)
Independent claims 12 and 20 recite similar limitations to claim 1 and therefore rejected for the same reasons as explained above. Further, dependent claims 13-19 recites similar limitations to claims, hence are rejected for similar reasons as detailed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168